Exhibit10.35 ORGANOVO HOLDINGS, INC.2 STOCK OPTION AWARD AGREEMENT (dIRECTORS) Unless otherwise defined herein, the terms defined in the Organovo Holdings, Inc. 2012 Equity Incentive Plan (the “Plan”) will have the same defined meanings in this Stock Option Award Agreement (the “Award Agreement”), except as provided in a Superseding Agreement (as defined below). I. NOTICE OF STOCK OPTION GRANT Participant Name: You have been granted an Option to purchase Common Stock of Organovo Holdings, Inc. (the “Company”), subject to the terms and conditions of the Plan and this Award Agreement, as follows: Date of Grant: Vesting Commencement Date: Exercise Price per Share: $ Total Number of Shares Granted: (the“OptionShares”) Total Exercise Price: $ 1 Type of Option Incentive Stock Option X Nonstatutory Stock Option Term/Expiration Date: Ten years from Date of Grant Vesting and Exercise Schedule: Subject to any acceleration provisions contained in the Plan or set forth below, this Option may be exercised, in whole or in part, in accordance with the following schedule: The Option Shares shall vest and become exercisable in 12 equal quarterly installments over the next 12 quarters (for a total vesting period of 36 months) measured from the Vesting Commencement Date, as the Participant continues to be a Service Provider. 1 You may only exercise vested option shares.You may exercise all or a part of your vested option shares. Notwithstanding the foregoing, the Option Shares will be subject to single trigger accelerated vesting in the event of a Change of Control of the Company.The terms and conditions governing the single trigger accelerated vesting in the event of a Change of Control will be set forth in Participant’s Stock Option Agreement.
